Citation Nr: 1503709	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.  The Veteran testified before Decision Review Officer in December 2011, and before the undersigned Veterans Law Judge in April 2013.  Transcripts of the hearings are of record.  At the December 2011 hearing, the Veteran submitted additional evidence and a waiver of initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304.

During the December 2011 Board hearing, the Veteran's representative indicated that the Veteran was pursuing a claim for a TDIU in connection with his increased initial rating claim.  Thus, the issue of entitlement to a TDIU is before the Board. See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than his current evaluation of 30 percent would indicate.

Historically, in September 2010, the RO granted service connection for PTSD, evaluated as 10 percent disabling effective from March 19, 2010 (date of service connection claim).  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  In September 2012, the RO increased the rating from 10 to 30 percent, effective from March 19, 2010, the date of the service connection claim.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

During the April 2013 Board hearing, the Veteran and his spouse indicated that, since the most recent February 2012 VA examination of the Veteran's PTSD, his symptoms had worsened, and submitted court documents of the claim.  Therefore, the Veteran's initial rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

While on Remand any additional VA records should be associated with the claims file.  As the record reflects periods of incarceration during the appeal, any records of mental health treatment during incarceration should also be obtained (by the Veteran, if possible, to expedite the case). 

In addition, at the Board hearing, the Veteran reported that he applied for disability benefits from the Social Security Administration (SSA) and underwent mental health evaluations during the application process.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.

While the Veteran has reported applying for SSA disability benefits due to his PTSD, since the Board is remanding this case for further development, VA should also attempt to obtain these records.

As the resolution of the initial rating claim might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of mental health treatment during his incarceration with the Delaware County Jail, including any records from February 2013 to the present.

The Veteran is asked to submit any other records penitent to this claim as quickly as possible. 

2.  Obtain all records from the Social Security Administration , to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.  Obtain all outstanding VA medical records related to the Veteran's PTSD, including those from the Marion VAMC and Muncie CBOC, dated from April 2013 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's represenative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

4.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

